The plaintiff alleged that she was the owner of a building in the city of Charlotte known as the Wilder Building; that K. M. Blake was directed to act for her in leasing it; that M. B. Rose was the rental agent, and that on 7 May, 1926, K. M. Blake and the defendant signed the following paper:
"Mr. M. B. Rose, Agent for K. M. Blake.
Dear Sir:
I propose to rent from you the storeroom No. 5 of the New Wilder Building, said store fronting on East Third Street, at a rental of $157.50 per month for a period of five years from 1 June, 1926. The regular lease of the building to be signed when prepared and presented.
                                          ODOM ALEXANDER.   (Seal) K. M. BLAKE.      (Seal) Accepted."
It was further alleged that storeroom No. 5 was available for occupancy by the defendant from and after July, 1926, and that in September, 1926, the defendant notified the rental agent that he would not occupy the room, in consequence of which it remained vacant for fifteen and one-half months after 1 July, 1926; that the plaintiff was ready, able and willing to carry out her contract; that the defendant had failed to comply; and that the plaintiff was entitled to damages. *Page 781 
The defendant filed an answer, and upon issues joined the jury returned the following verdict:
1. Did the defendant and the plaintiff enter into the contract marked "Exhibit A," as alleged in the complaint? Answer: Yes.
2. Did the defendant breach said contract? Answer: Yes.
3. In what amount, if any, is the defendant indebted to the plaintiff? Answer: $1,501.25, with interest.
Judgment for the plaintiff and appeal by defendant upon assigned error.
The defendant relies principally on the fourth and eleventh exceptions, which are addressed to the judge's refusal to dismiss the action as in case of nonsuit. We have scrutinized these exceptions and the remaining eleven, and find no error in any of them which entitles the defendant to a new trial.
No error.